Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 26, 2016

                                    No. 04-15-00551-CV

                              Richard Matthew VILLARREAL,
                                         Appellant

                                              v.

                                 Rebecca L. VILLARREAL,
                                          Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18202
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER
        On August 3, 2016, this court issued a memorandum opinion reversing the trial court’s
order and remanding the cause for further proceedings. On August 23, 2016, the parties filed a
joint motion to expedite mandate pursuant to Rule 18.1(c) requesting that the mandate be issued
immediately. See TEX. R. APP. P. 18.1(c). The motion is GRANTED. The clerk of the court is
instructed to issue the mandate immediately. See id.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court